

116 HR 3757 IH: 1921 Silver Dollar Commemorative Coin Act
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3757IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Cleaver (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the centennial of the
			 minting of the Morgan dollar and the Peace dollar.
	
 1.Short titleThis Act may be cited as the 1921 Silver Dollar Commemorative Coin Act. 2.FindingsCongress finds the following:
 (1)The United States of America entered the First World War when it declared war against Germany on April 6, 1917.
 (2)The armed hostilities ceased on November 11, 1918, the 11th hour of the 11th day of the 11th month. (3)The First World War effectively ended on June 28, 1919, with the Treaty of Versailles, but the United States Senate failed to ratify that treaty and later ratified a peace agreement with Germany on October 21, 1921.
 (4)Over 4,700,000 American military personnel served during the First World War with 116,516 sacrificing their lives for freedom and another 204,002 wounded.
 (5)In December 1921, the Peace silver dollar (in this Act referred to as the Peace dollar) was approved by Treasury Secretary Andrew Mellon, replacing the Morgan silver dollar (in this Act referred to as the Morgan dollar) and commemorating the declaration of peace between the United States and the Imperial German government.
 (6)The Peace dollar was designed by Anthony de Francisci with the Goddess of Liberty on the obverse and a bald eagle clutching the olive branch (a symbol of peace) on the reverse. The Peace dollars were minted between 1921–1935.
 (7)The Morgan dollar was designed by George T. Morgan and was minted from 1878 to 1904, and again in 1921. The obverse depicts a profile portrait of Lady Liberty and on the reverse, a heraldic eagle.
 (8)The conversion from the Morgan dollar to the Peace dollar design in 1921 reflected a pivotal moment in American history. The Morgan dollar represents the country’s westward expansion and industrial development in the late 19th century. The Peace dollar symbolizes the country’s coming of age as an international power while recognizing the sacrifices made by her citizens in World War I and celebrating the victory and peace that ensued.
 (9)These iconic silver dollars with vastly different representations of Lady Liberty and the American Eagle, reflect a changing of the guard in 1921 in the United States and therefore on the 100th anniversary must be minted again to commemorate this significant evolution of American freedom.
			3.Coin specifications
 (a)$1 silver coinsThe Secretary of the Treasury (referred to in this Act as the Secretary) shall mint and issue not more than a total of 500,000 $1 coins in commemoration of the Morgan dollar and the Peace dollar, each of which shall—
 (1)weigh 26.73 grams; (2)have a diameter of 1.500 inches; and
 (3)contain not less than 90 percent silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe designs of the coins minted under this Act shall be representative of either the Morgan dollar or the Peace dollar.
 (2)Designation and inscriptionsOn each coin minted under this Act, there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2021; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe designs for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the Commission of Fine Arts; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityNotwithstanding section 5131 of title 31, United States Code, it is the sense of Congress that if the Secretary determines it to be feasible and cost effective, the Secretary may mint some of the coins minted under this Act at the Nevada State Museum (formerly a United States Mint facility) located in Carson City, Nevada.
 (c)Period for issuanceThe Secretary may issue coins under this Act only during the 1-year period beginning on January 1, 2021.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge described in section 7 with respect to the coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the date on which the coins are issued.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary as follows:
 (1)Forty percent of all surcharges shall be paid to the American Numismatic Association for the purpose of numismatic educational activities.
 (2)Forty percent of all surcharges shall be paid to the National World War I Museum and Memorial in Kansas City, Missouri, for the purposes of education and commemoration activities relating to World War I and its enduring impact.
 (3)Twenty percent of all surcharges shall be paid to the Nevada State Museum (formerly a United States Mint facility) located in Carson City, Nevada, for the purposes of—
 (A)supporting the preservation of the historic features of the museum relating to the United States Mint;
 (B)designing interpretive programs that connect visitors to the significance of minting in the United States, the Comstock Lode, and the American West; and
 (C)to support the activities of the Nevada Division of Museums and History. (c)AuditsThe entities described under subsection (b) shall be subject to the audit requirements under section 5134(f)(2) of title 31, United States Code, with respect to the amounts received under such subsection.
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance of any coin under this Act during a calendar year if, on the date of the issuance, the issuance of the coin would result in the number of commemorative coin programs issued during that year to exceed the limitation under section 5112(m)(1) of title 31, United States Code.
 8.Financial assurancesExcept with respect to extraordinary costs associated with compliance with section 5(b), the Secretary shall take such actions as may be necessary to ensure that—
 (1)minting and issuing coins under this Act shall result in no net cost to the Federal Government; and (2)no funds, including applicable surcharges, may be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			